DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (U.S. Pub. No. 2018/0317965 A1, hereinafter “Robinson”).  
Robinson discloses, regarding claim 10, an external fixation device (100, see Fig. 1A) for attachment to a lower extremity of a patient (see Fig. 1B), the device comprising: a first fixation plate (102) having an upper surface (e.g. top of 102, see Fig. 1A), a lower surface (e.g. bottom surface of 102, see Fig. 1A) and a peripheral edge surface (e.g. outer side edge of 102, see Fig. 1A), the first fixation plate comprising a plurality of first plate subcomponents (102a, 102b, see Fig. 1A, see para. [0055] “attached”) secured into a closed loop shape (see Fig. 1A), wherein a plurality of first openings (104, 110,116, 122) in the fixation plate are positioned proximate to the peripheral edge surface (see Fig. 1A, note that the openings are positioned proximate e.g. internal to the peripheral edge), the plurality of first openings extending from the upper surface to the lower surface (see Fig. 1A, see para. [0057]), wherein a first thickness (see annotated Fig. 1A below) between the upper and lower surfaces of the first fixation plate at a location proximate to at least one of the plurality of first openings is substantially greater than (see annotated Fig. 1A below) an average thickness (see annotated Fig. 1A below) between the upper and lower surfaces of the first fixation plate (see annotated Fig. 1A below, note that the first thickness is greater than the average thickness).

    PNG
    media_image1.png
    739
    702
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim(s) 1, 3-9, 12-20 is/are allowed.
Claim(s) 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose, or suggest: an orthopedic fixation frame assembly, comprising a first fixation plate comprising a plurality of separate first plate components, a second fixation plate spaced apart from the first fixation plate assembly, the second fixation plate comprising a plurality of separate second plate components assembled into a second closed loop shape to form the second fixation plate, and as per claim 1, wherein a first thickness between the upper and lower surfaces of at least one of the plurality of separate first plate components at a location proximate to the portion of the plurality of first openings positioned along the peripheral edge of each of the plurality of separate first plate components is substantially greater than an average thickness between the upper and lower surfaces of the at least one of the plurality of separate first plate components and  a plurality of second openings transverse to the plurality of first openings extending through each of the plurality of separate first plate components from the side surface, wherein at least a portion of the plurality of second openings are internally threaded; a method for externally fixating an extremity, the method comprising: providing an external fixation frame having a first modular support plate assembled from a plurality of first plate subcomponents and a second modular support plate assembled from a plurality of second plate subcomponents, and as per claim 12, wherein at least one of the plurality of first and second plate subcomponents can be selectively removed from the first and second modular support plates while maintaining a remainder of the plurality of first and second plate subcomponents in  a substantially rigid and fixed relationship relative to each other.


Response to Arguments
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Kim (U.S. Pub. No. 2004/0073212 A1), Hearn et al. (U.S. Pub. No. 2007/0049930 A1), Salmone (U.S. Pub. No. 2015/0216564 A1) disclose circular fixation plates formed of two semicircular plates. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773